Citation Nr: 0103574	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
December 1949.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the veteran's request to 
reopen his claim for service connection for multiple 
sclerosis.  The RO reopened the claim for service connection 
for multiple sclerosis in a November 1999 statement of the 
case.  


FINDINGS OF FACT

1.  The veteran currently has a confirmed diagnosis of 
multiple sclerosis.  

2.  The veteran's first symptoms of multiple sclerosis 
appeared in 1947 during the veteran's period of active 
military service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred in active military service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter.  The Board noted that the National 
Personnel Records Center (NPRC) has determined that the 
veteran had fire related service.  This means that the 
veteran's service medical records were presumed to be in the 
area of the NPRC destroyed by the fire in July 1973.  The 
United States Court of Appeals for Veterans Claims (Court) in 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991) held that where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  

In addition, the VA must make a reasonably exhaustive search 
for relevant treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  See also Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Requests for Service Records, paragraph 4.23, Fire-Related 
Cases.  

The Board has carefully reviewed the claims folder to 
determine if a reasonably exhaustive search was made to 
either obtain or reconstruct the veteran's records.  The RO 
repeatedly requested additional information from the veteran 
to identify his unit.  The information they received was 
forwarded to the NPRC.  A search of morning report records 
and records from the Surgeon General's Office was conducted.  
The Board has concluded that a reasonably exhaustive search 
was conducted.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

Factual Background.  In response to a request for the 
veteran's service medical records the National Personnel 
Records Center (NPRC) responded in March 1977 that there were 
no medical records on file and that the veteran had fire 
related service.  

Alternate resources were searched and photocopies of the 
daily sick report records were forwarded to the RO.  They 
demonstrated that the veteran had reported for sick call in 
March 1948.  

In February 1998 the RO again requested a search for any 
records of the veteran including a search of hospital 
records.  Copies of the sick call records were sent along 
with morning reports that indicated the veteran was 
hospitalized from August 14th to the 18th, in 1947, and that 
he reported to sick call on several occasions in 1948.

A certificate of attending physician dated in August 1977 
reveals the veteran was treated in February 1950 for tension 
in the cervical and upper dorsal spine.

During the 1970's the veteran sought treatment for ataxia and 
behavioral changes.  In February 1977 the veteran's private 
physician noted a diagnosis of possible multiple sclerosis.  
Since that date multiple sclerosis has consistently been 
diagnosed.

A VA hospital summary from July and August 1997 revealed that 
a magnetic resonance imaging of the veteran's brain showed 
lesions consistent with multiple sclerosis.  

In October 1998 the RO received a letter from the Chief of 
the Neurology Service at the VA Medical Center in Portland, 
Oregon.  The veteran was being treated and his multiple 
sclerosis followed at that facility.  The veteran reported 
that in 1947 he had a three month spell which came on 
abruptly manifested by gait ataxia, fatigue, neck and back 
pain.  The assessment was:

Secondary progressive multiple sclerosis.  
The diagnosis is secure.  The onset of 
the illness dates clearly to 1947, while 
he was still on active duty in the Army.  
It is not unusual for this neurological 
disorder to flare temporarily for several 
weeks or months, then totally subside for 
months or years before recurring, as it 
has with this gentlemen.  So it is very 
plausible, in this case, that his initial 
symptoms appeared in 1947, but his final 
diagnosis was not made until 25 years 
later in 1972.  

In July 1999 the veteran was afforded a VA examination to 
determine the onset date of his multiple sclerosis.  The VA 
examiner's impression was that the veteran had 
relapsing/remitting multiple sclerosis.  The examiner 
provided the following opinion:  

In all medical likelihood, the onset of 
his multiple sclerosis was in 1947 while 
in the military.


Analysis.  The veteran has a confirmed diagnosis of multiple 
sclerosis.  The question presented is whether or not the 
onset date of multiple sclerosis was during service or 
whether it was manifest to a degree of 10 percent disabling 
during the initial seven post service years.

The available service records confirm that the veteran was 
hospitalized for several days in August 1947 and sought 
treatment on several occasions in 1948.  However, the 
available records do not reveal what symptoms were noted, 
diagnoses made, or treatment administered.  Inasmuch as there 
are no medical records available for the period of the 
veteran's service between February 1947 and December 1949, 
the Board must carefully consider the benefit of the doubt 
rule.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court 
noted that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.

The regulations are clear that a disability does not have to 
be diagnosed during service for service connection to be 
granted.  38 C.F.R. § 3.303.  In the absence of any service 
medical records, the Board must look to other sources of 
evidence.  The veteran has described the symptoms which he 
had experienced in service in 1947 to VA medical experts.  
The VA medical professionals who listened to the veteran's 
reported history and reviewed the existing records, one of 
whom is the Chief of the Neurology Service at a VA Medical 
Center, offered professional medical opinions to the effect 
that the onset date of the veteran's multiple sclerosis was 
while he was in the military service in 1947.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

The Court has held that an appellant's testimony may, in and 
of itself, be sufficient to show in-service symptoms and 
post-service continuity of symptomatology.  Nevertheless, 
notwithstanding the appellant's showing of in-service 
symptoms and post-service continuity of symptomatology, 
medical expertise is still required to relate the appellant's 
present disorder etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  

Thus, the veteran is competent to report his in-service 
symptoms.  Competent medical professionals have reviewed his 
statements and rendered their opinions that the symptoms 
which he experienced in service were manifestations of 
multiple sclerosis.

The Court in Obert v. Brown 5 Vet. App. 30 (1993), a similar 
case where a veteran was seeking service connection for 
multiple sclerosis, ordered the claim remanded when the Board 
ignored equivocal or speculative statements from physicians 
regarding the onset of multiple sclerosis.  The Court had 
previously held that the Board could not simply reject the 
medical opinions given, equivocal though they may be, by 
using its own medical judgment.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Unlike the facts in the Obert case where the statements of 
the physicians were speculative, in this case two qualified 
medical professions have unequivocally stated that the 
veteran's multiple sclerosis began in 1947 while the veteran 
was in military service.  There is no competent medical 
evidence to the contrary in the claims folder.

Base on a confirmed diagnosis of multiple sclerosis and 
competent medical evidence that the symptoms reported in 
service were the first manifestations of multiple sclerosis, 
service connection for multiple sclerosis is warranted.  


ORDER

Service connection for multiple sclerosis is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

